966 So.2d 577 (2007)
Kory STEEN and Bonnie Steen, Husband and Wife, Individually and on Behalf of Their Minor Son, Patrick Steen
v.
PROFESSIONAL LIABILITY INSURANCE COMPANY OF AMERICA, et al.
No. 2007-C-1570.
Supreme Court of Louisiana.
October 26, 2007.
In re Professional Liability Ins. Co. of America et al.; Ryan, Thomas B. Dr.; Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. I, No. 2000-6897; to the Court of Appeal, Fourth Circuit, No. 2006-CA-1230.
Denied.